NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                                     901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                                     CORPUS CHRISTI, TEXAS 78401
                                                                                     361-888-0416 (TEL)
JUSTICES
                                                                                     361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                                     HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                                     ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                     Court of Appeals                              100 E. CANO, 5TH FLOOR
                                                                                     EDINBURG, TEXAS 78539
                                                                                     956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ                 Thirteenth District of Texas                     956-318-2403 (FAX)

                                                                                     www.txcourts.gov/13thcoa

                                             December 30, 2014

      Christopher Andrew Lowrance                        Hon. Leah A. Greene
      Royston, Rayzor, Vickery & Williams                Kroger Burrus
      Frost Bank Plaza, Ste. 1300                        3100 Weslayan, Suite 300
      802 N. Carancahua Street                           Houston, TX 77027
      Corpus Christi, TX 78401                           * DELIVERED VIA E-MAIL *

      Hon. Laura Hinojosa                                Scott R. Taylor
      District Clerk                                     Will W. Pierson
      100 N Closner - 1st Floor                          Royston, Rayzor, Vickery & Williams
      Edinburg, TX 78539                                 8200 IH 10 West, Ste. 610
      * DELIVERED VIA E-MAIL *                           San Antonio, TX 78230

      Re:       Cause No. 13-11-00005-CV, 13-11-00013-CV
      Tr.Ct.No. C-1949-04-J(1)
      Style:    BRANNAN PAVING GP, LLC D/B/A BRANNAN PAVING COMPANY v.
                PAVEMENT MARKINGS, INC., SAN JUAN INSURANCE AGENCY, INC.
                D/B/A VALLEY INSURANCE PROVIDERS AND LEICHT GENERAL
                AGENCY

      Dear Sir/Madam:

              The judgment of the trial court in the above cause was REVERSED AND REMANDED
      by this Court on the 7/25/2013. The mandate is enclosed.

            Costs of the appeal were adjudged against appellee, PAVEMENT MARKINGS, INC.,
      SAN JUAN INSURANCE AGENCY, INC. D/B/A VALLEY INSURANCE PROVIDERS AND
      LEICHT GENERAL AGENCY.

             Pursuant to Section 51.204(b) of the Government Code, the attorneys of record are
      hereby notified that any exhibits submitted to the Court by a party may be withdrawn by that
      party or the party’s attorney of record within 30 days. Exhibits on file with the Court will be
      destroyed three (3) years after final disposition of the case or at an earlier date if ordered by the
      Court.

                                                    Very truly yours,


                                                    Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
Case No. 13-11-00005-CV
Page 2


cc:   Hon. Joseph L. Segrato
      Hon. E. Dale Burrus
      David W. Green (DELIVERED VIA E-MAIL)
      Hon. Vaughan Waters (DELIVERED VIA E-MAIL)
      Hon. Brian C. Miller (DELIVERED VIA E-MAIL)
      Hon. Gregory W. Marcum
      430th District Court